Citation Nr: 1809573	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1981 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in July 2017.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran filed a claim for service connection for "depression due to false imprisonment and subsequent discharge from the Navy while incarcerated."  At his July 2017 hearing, he essentially made the same claim except adding that he also may have anxiety as well.  The Veteran testified that, after he reenlisted in 1987, he was reassigned to a new duty station, but he felt that his new commander was "after him" and was discriminating against him for no reason other than his previous record.  He testified that, during his six years of service prior to his reenlistment, he received very high marks on his performance evaluations and was highly thought of by his commands.  He also stated that he took leadership courses to better himself and set high standards for himself because he took a lot of pride in what he did and planned to retire from the Navy.  However, with his new command, he stated that he "walked on pins and needles" and tried to just do his job being very careful about what he did and did not do, always trying to do any job to the best of his ability.  He related that his job was to "go up the channel to Maryland" and "pull out big ships to the channel."  He explained that one particular time they went up there to do a job and, since it was late, the crew was let go until 7:00 the next morning.  However, he never made it back onboard because he was arrested on false charges that he did not commit and was incarcerated in the state of Maryland in a local jail.  He testified that his wife notified his command and told them where he was on two different occasions but that he never heard from or saw anybody from the military and that no one ever came to give him any kind of representation.  After about three months of being incarcerated, a Petty Officer out of Washington, DC, visited him and questioned him about what happened and any contact he had with his command.  The man said he was going to speak with the Veteran's command and would be back the following day, but the Veteran said he never returned.  Instead, the next day when the Veteran spoke with his family he was told that they received his discharge papers from the Navy. He stated he had no formal proceedings for the discharge and that this was very distressing because he had planned to be a career soldier.  He reported that he was in jail for a total of nine months and that, when he got out, he had lost everything, his family, his career.  He stated that this took him "down a dark road" and his "life has never been the same." It caused him and his first wife to separate and he never had a relationship with his four children.  He has never held a job for one year since that time because he could never find a place that he was happy or content because the military had been his life.  He was full of anger and resentment that affected his relationships with his family. He stated that he began drinking and using drugs, not out of choice, but to cope and try to forget about what he went through and what happened.  He said that it was not until he moved to Tennessee and got into a veterans program in 2011 that he was finally able to start letting it go.  He related that he has been through some stuff, but he believes a lot of it is because he feels like the Navy abandoned him at the worst time of his life, and, when he needed them the most, nobody was there for him.

Unfortunately, the Veteran's service records provide a contrary story to the one the Veteran told at the hearing.  Specifically, although the Veteran did receive high scores on his performance evaluations throughout his military career, his record is not clear of wrongdoings.  In fact, it shows the Veteran consistently received one or more nonjudicial punishments (NJP) a year while he was on active duty except for in 1986, most of them for unauthorized absences.  However, it does not appear that this became a disciplinary problem until the latter part of 1987 when the record shows he started coming in late to work due to having marital problems.  He was warned that this would not solve his problems and instead would lead to "another that he will regret if this momentum goes on forever."  See October 1976 Counseling Data Sheet.  It appears things only worsened from that point on.  

The records show that, in the last 12 to 18 months of his service, his performance went downhill due to his personal problems, mostly due to his failure to arrive to work on time and other actions that reflected poorly on him.  He was given a NJP in July 1988 for the following:  (1) five unauthorized absences (UMCJ Article 86) during the months of May and June of 1988; (2) violations of the Uniform Code of Military Justice (UCMJ), Articles 92 (dereliction of duty) and 107 (false statement), relating to an incident in June 1988 in which the Veteran was on placed on report for falling asleep while on watch and failed to take sounding/security log readings as required and then, from what is shown in statements in the record, he attempted to cover up his failure to take the readings by filling them in later; and (3) violation of UCMJ, Article 104 (disorderly conduct), related to a domestic dispute in May 1988. As punishment, he was reduced in rank and given a fine.  

In December 1988, he received another NJP for five unauthorized absences in October and November.  In January 1989, court martial charges were filed against the Veteran for violations of UCMJ Article 86 (unauthorized absence); Article 92 (failure to obey a lawful order) and Article 113 (found sleeping on his post as a lookout).  In March 1989, two more charges were added - another violation of Article 86 and a violation of UCMJ Article 112a (wrongfully possessing marijuana).  At the trial in March, he was found guilty of all charges but the first charge of violating Article 86 and was sentenced to 21 days of confinement, reduction in rank, and a fine of $250.  

Throughout this period of time (from October 1986 forward), the records show the Veteran was counseled by his commanding officers about his performance.  In addition, he was afforded outside counseling for his marital problem.  It is clear from these records that his commanding officers felt that, when the Veteran was at work, he was a good worker and did his job well.  However, he needed to get control over his habitual lateness and family problems.  In July 1988, his performance was rated as average, but by November 1988, it was evaluated as marginal.  In March 1989, they withheld his annual performance evaluation because of his disciplinary issues.  

In addition, during this period of time, he had problems with the civilian authorities.  In August 1988, the Veteran was arrested for driving on a suspended license.  Trial was held in September 1988 and the Veteran was found guilty and sentenced to pay a $100 fine plus court costs, 10 days in jail suspended, and 10 days driving privileges suspended.  As a result, the Veteran's authorization to drive government vehicles was suspended as were his base driving privileges.  

According to his service records, these disciplinary issues led to the Veteran being administratively discharged from the Navy.  On May 12, 1989, the Veteran was provided with a Notice of Administrative Board Procedure Proposed Action advising him that he was being considered for an administrative discharge from the naval service by reason of misconduct due to commission of a serious military offense and misconduct due to a pattern of misconduct as evidenced by his service record entries.  This notice advised him of his rights and privileges, to include his right to consult with counsel, his right to request an Administrative Board, and his right to have representation before the Administrative Board.  The Veteran signed this letter acknowledging receipt of it and that he understood its contents.

On May 24, 1989, the Veteran signed another letter with the subject "Statement of Awareness and Request for, or Waiver of, Privileges."  In this letter, he stated that he understood that he was being considered for an administrative discharge from the naval service which could result in an other than honorable discharge by reason of misconduct due to commission of a serious military offense and misconduct due to a pattern of misconduct as evidenced by his service record entries.  He also stated that he desired to consult with counsel.  He also made various elections to include the right to request an Administrative Board, the right to submit statements in his own behalf, either verbally or in writing, before the Administrative Board, and the right to representation at the Administrative Board.  Finally, he acknowledged that he understood that the Administrative Board he has elected, or any other separation authority, may consider NJPs, courts-martial convictions, and civil convictions occurring up to the announcement of the findings and recommendation in determining retention or separation and the characterization of any discharge to be awarded.

On June 9, 1988, an Administrative Discharge Board hearing was held for the purpose of making findings of act and recommending either retention or discharge of the Veteran.  The record of the proceeding clearly demonstrates that, although the Veteran was not present, he was represented by counsel from the U.S. Navy JAG Corps.  His counsel made an opening statement; presented evidence on his behalf, including his own written statement; and made a closing argument.  Despite such representation, the Board voted unanimously to find the Veteran had committed misconduct due to a pattern of misconduct and misconduct due to commission of a serious military offense.  The Board also unanimously voted to recommend that the Veteran be separated from the naval service with a general discharge under honorable conditions and that he not be transferred to the Ready Fleet Reserve.  Notably, the evidence considered by the Board regarding the disciplinary actions against the Veteran were all prior to May 1989.  It does not appear that the Board even knew that the Veteran was AWOL at the time of the hearing or that he was incarcerated in a civilian jail.    

In his statement that was submitted to the Board, the Veteran acknowledged that his unauthorized absences were due to his problems with his wife.  He also admitted that he had started drinking.  He denied that the marijuana found in his car was his and that he had ever done drugs while in the Navy.  He expressed his desire to stay in the Navy as it was his life and indicated he was seeking marriage counseling and would seek help for his drinking problem.  As this statement is undated, it is unclear when he provided it to his counsel for the hearing.  

Concurrently at the time that the proceedings for the Veteran's administrative discharge were occurring, it appears that the Veteran was arrested on civilian charges of rape and battery and was being held in jail by the civilian authorities because he was unable to make bond.  The service records show that, on May 30, 1988, the Veteran did not show up for duty and was placed on authorized absence effective at 0800 hours.  On June 20, 1988, he was declared a deserter for having been an unauthorized absentee since May 30th.  According to the Veteran, he was arrested by the civilian authorities and placed in a civilian jail the evening before, and that is the reason he did not show up for work the morning of May 30th.  However, he reports that his wife advised his command twice of his location and, therefore, his command knew of his whereabouts but did not contact him or send anyone to help him.  The records do no indicate that his command was aware of his location except for a June 1989 memorandum from his commanding officer recommending the Veteran's separation based upon his record and the Board's findings and recommendations.  At the end of the letter, the Veteran's commanding officer stated that he was being held on a $30,000 bond in Maryland charged with rape and battery with no established court date and no indication that he would make bail and, therefore, asking that he be discharged in absentia.  

Based on the above evidence, it is clear that the Veteran's discharge from service had nothing to do with his incarceration and the charges that had been brought against him at the end of May 1989.  Rather his discharge, which proceedings were begun prior to his arrest, were related to his pattern of misconduct and the disciplinary actions brought against him prior to his May 1989 arrest and his subsequent unauthorized absence from service.  

It is also clear from the June 1989 memorandum recommending the Veteran's discharge that his commanding officer knew of his whereabouts and the details of why he was absent within a couple of weeks after his arrest.  Whether the Navy had a duty to provide any assistance to the Veteran in such circumstances is unclear.  Nevertheless, whether or not there was such a duty on the Navy, the Veteran perceived that there was, or at least he now perceives that there should have been one.  It is unclear when such perception actually occurred because the Veteran's early treatment records do not show him reporting any mental health issues with regards to his arrest and military discharge.  Rather, most of the records show he denied having any psychiatric problems or history of thereof.  He main complaints were of alcohol and cocaine abuse.  In June 2006, while seeking treatment for his alcohol and drug abuse, he failed to report the May 1989 arrest and his military discharge as a significant life event, rather merely mentioning some serious automobile accidents (which reportedly occurred during his service period although there are no record or them in his service treatment records) and getting shot in the back (which occurred post-service in 1993).  Mostly, his complaints of mood disturbances appear to be short term and related to his substance abuse.  Hence, he was diagnosed to have a substance induced mood disorder.  

It was not until August 2015 that he reported on an initial mental health evaluation at a VA Vet Center that he has had depression since his discharge from service.  He related the specifics of the incident that led to his arrest for rape in May 1989.  He said he was in jail for a year and finally pleaded guilty to a lesser charge of assault.  He reported feeling like he was abandoned by the Navy and has been angry that the Navy never defended him or even had any contact with him and then issued him a general discharge without being told and with no representation, which is required.  He reported he has been depressed and angry at the military ever since this event.  He summed it up by saying, "I lost everything because the Navy abandoned me."  He reported that, after his arrest, he has been a loser all the rest of his life.  He admitted part of it was his fault due to the decisions he made, but he feels part of it is the Navy's fault because it did not defend him.  In September 2015, he was referred by his primary care physician to MH for concerns regarding depression.  It was noted that he was ruminating recently on what he described as a nonuniform discharge from the military following an unfounded rape charge.  He reported he was in a civilian jail for eight months and then offered a plea of assault, but he recently found out it was second degree rape.  He was ruminating and depressed about the impact all of this has had on his life.  The impression was depression, not otherwise specified.  This evidence raises the question of whether the Veteran's has depression resulting from the events that occurred during service.

Furthermore, at the July 2017 hearing, the Veteran raised the issue of his polysubstance abuse being secondary to his mental health disorder that he relates to his active military service.  He stated that he started abusing alcohol and drugs after service "not by choice" but to cope and try to forget what he went through and what happened.  Thus, it sounds like he is claiming he was self-medicating.  Although precluded from receiving benefits as a result of direct service connection for alcohol and drug dependence, benefits may still be warranted for an alcohol or drug abuse disability if it can be adequately established that a veteran's alcohol or drug abuse disorder is secondary to or is caused by a primary service-connected disability.  See 38 U.S.C. §§ 101 (16), 105, 1110; OGCPRECOP 02-97; Allen v. Principi, 237 F.3d 1368, 1376 (Fed.Cir.2001).  Thus, if the Veteran's depression is related to his military service and his alcohol and/or drug abuse is determined to be secondary to his depression, service connection may be warranted for his alcohol and/or drug abuse as well.

The Board notes that the Veteran has never been given an examination.  Given the Veteran's Board hearing testimony and the new VA treatment records, the Board finds there is sufficient evidence to suggest that the Veteran's depression, not otherwise specified, as diagnosed in September 2015, may be related to his active military service.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, remand is warranted to obtain a VA examination with an appropriate medical opinion.  The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in July 2015.  Consequently, the DSM-5 is for application to his appeal.  

Since it is necessary to remand this case for an examination, the Board concludes further efforts must be made to obtain possibly relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's VA treatment records, to include from the VA Medical Centers in Nashville and/or Murfreesboro, Tennessee, and the Vet Center in Nashville, Tennessee.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any present Axis I psychiatric disorders.  The examiner should review the claims file in conjunction with the examination, including this remand.

a. Based on the examination and review of the record, the examiner should provide a diagnosis of all Axis I psychiatric disorders (using the DSM-5) currently present or that have been present since June 2012 when the Veteran filed his current claim for service connection.  

b. For each Axis I diagnosis provided other than a substance abuse disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such diagnosed psychiatric disorder is related to any injury, disease or event incurred during the Veteran's active military service.  The examiner should consider and discuss (1) the Veteran's contentions that his May 1989 incarceration and the Navy's failure to contact him or provide representation and then subsequently discharge him without his knowledge and without representation (from his statements) led him to feel abandoned by the Navy and has caused depression, anxiety and anger since his separation from service; (2) the service records demonstrating a history of marital problems causing behavioral issues in the military resulting in multiple disciplinary actions taken against the Veteran leading to his administrative discharge from the naval service; and (3) the Veteran's treatment records and history of psychiatric and substance abuse treatment.  

c. For any substance abuse disorder diagnosed, the examiner should render an opinion whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is proximately due to, the result of or aggravated by a non-substance abuse Axis I psychiatric disorder.  The examiner should consider and discuss the Veteran's July 2017 Board testimony regarding his reasons for using as well as documents seen in his service records regarding use of substances during service.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




